Citation Nr: 0326683	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  99-01 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinea pedis and tinea 
versicolor


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

REMAND

The veteran had active duty from October 1975 to February 
1977, and had additional subsequent service in the Army 
National Guard.

This matter initially came to the Board of Veterans' Appeals 
(Board) from decisions of the North Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2001 the Board granted service connection for PTSD and 
temporomandibular joint and remanded the claims for service 
connection for tinea pedis and tinea versicolor.  In November 
2001 the veteran notified the RO that she had moved to 
Florida, and the current agency of original jurisdiction is 
the RO in St. Petersburg, Florida.  

In March 2003 the Board undertook additional development of 
the issue on appeal pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  As a result of the development the 
veteran's medical records concerning her service in the Army 
National Guard were obtained.  However, the United States 
Court of Appeals for the Federal Circuit recently invalidated 
the regulations that empowered the Board to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the veteran or her representative.  
.  Disabled American Veterans et. al v. Secretary Of Veterans 
Affairs, Nos. 02-7304,-7305,-7316 (Fed. Cir. May 2, 2003).  

For the above reason, this case must be remanded for the 
following actions:  

Thereafter, the RO should readjudicate 
the veteran's claims considering all the 
evidence added to the record since the 
last supplemental statement of the case.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence added 
to the record since the last supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


